TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 5, 2013



                                      NO. 03-12-00019-CR


                        Ex parte Roxana Vanessa Rodriguez-Grimaldo




          APPEAL FROM 21ST DISTRICT COURT OF BASTROP COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment: IT

IS THEREFORE ORDERED that the judgment of the trial court is in all things affirmed; that

the appellant pay all costs relating to this appeal; and that this decision be certified below for

observance.